 
 
 
EXHIBIT 10.4
 
EXECUTION COPY



 
SUPPLEMENT NO. 1 TO GUARANTEE AGREEMENT
 
This SUPPLEMENT NO. 1 (this “Supplement”), dated as of December 28, 2011, to the
Guarantee Agreement, dated as of March 17, 2010 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”), among each of the subsidiaries of SOLUTIA INC., a
Delaware corporation (the “Borrower”) listed on Schedule I thereto (each such
subsidiary individually, a “Subsidiary Guarantor” and collectively, together
with each other Subsidiary that becomes a party thereto, the “Subsidiary
Guarantors”) in favor of DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral
agent (in such capacity, together with its successors in such capacity, the
“Collateral Agent”) on behalf of the Secured Parties (as defined in the Credit
Agreement referred to below).
 
A.           Reference is made to the Credit Agreement, dated as of March 17,
2010 (as amended by the Amendment No. 1, dated as of March 3, 2011, and as
otherwise amended, restated, amended and restated, supplemented or modified from
time to time, the “Credit Agreement”), among the Borrower, the Collateral Agent,
Deutsche Bank Trust Company Americas, as administrative agent (in such capacity
and together with any successors in such capacity, the “Administrative Agent”)
for the Lenders (as defined herein), the lending institutions from time to time
party thereto (the “Lenders”), and the other parties thereto.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
 
B.           The Guarantor has entered into the Guarantee Agreement in order to
induce the Lenders to enter into the Credit Agreement and to induce the Lenders
to make Loans to the Borrower and issue Letters of Credit under the Credit
Agreement.
 
C.           Pursuant to Section 5.15 of the Credit Agreement and Section 19 of
the Guarantee Agreement, each Subsidiary (other than any Excluded Subsidiary) of
the Borrower that was not in existence or not a Subsidiary on the date of the
Credit Agreement is required to enter into the Guarantee Agreement upon becoming
a Subsidiary.  The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement and
Guarantee Agreement to become a Guarantor under the Guarantee Agreement.
 
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
 
SECTION 1.       In accordance with Section 19 of the Guarantee Agreement, the
New Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct (or true and correct in all
material respects if not otherwise qualified by materiality or a Material
Adverse Effect) on and as of the date hereof (except to the extent that they
expressly relate to an earlier date, in which case they shall be true and
correct (or true and correct in all material respects if not otherwise qualified
by materiality or a Material Adverse Effect) as of such earlier date).  As of
the date hereof, each reference to a Guarantor in the Guarantee Agreement shall
be deemed to include the New Subsidiary.  The Guarantee Agreement is hereby
incorporated herein by reference.
 
SECTION 2.       The New Subsidiary represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
that the enforcement thereof may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 

 
 

--------------------------------------------------------------------------------

 

 
SECTION 3.       This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.
 
SECTION 4.       Except as expressly supplemented hereby, the Guarantee
Agreement shall remain in full force and effect.
 
SECTION 5.       THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.       In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity a particular provision
in a particular jurisdiction shall not in and of itself affect the validity of
such provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 7.       All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to the New Subsidiary shall be given to it c/o the Borrower at the Borrower’s
address as provided in Section 9.01 of the Credit Agreement, with a copy to the
Borrower.
 
SECTION 8.       The New Subsidiary agrees to reimburse the Collateral Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent in each case in accordance with the terms of the Credit
Agreement.
 
[Signature Page Follows]

2 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.
 


 


 

 
SOUTHWALL TECHNOLOGIES INC.
     
By:  /s/James A. Tichenor
 
Name: James A. Tichenor
 
Title: Vice President and Treasurer
   

 



[Signature Page to Supplement No. 1 to Guarantee Agreement]
 
 

--------------------------------------------------------------------------------

 

 



 
DEUTSCHE BANK TRUST COMPANY
 
AMERICAS,
 
as Collateral Agent
     
By:  /s/ Carin Keegan
 
Name:  Carin Keegan
 
Title:  Director
 
Address:
     
By:  /s/Omayra Laucella
 
Name:  Omayra Laucella
 
Title:  Vice President
 
Address:

 
 
[Signature Page to Supplement No. 1 to Guarantee Agreement]
 
 

--------------------------------------------------------------------------------

